internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-111420-98 date date legend esop o s l m i a i plan u ass cc dom p si br 1-plr-111420-98 this responds to a letter dated date and prior correspondence submitted on behalf of x and requesting rulings under sec_1361 of the internal_revenue_code facts you have represented the facts as follows x is the common parent of a g xis a domestic_corporation that is not an ineligible_corporation as defined in sec_1361 x's shareholder has filed an election to treat x as an s_corporation effective date subsidiaries as qualified subchapter_s subsidiaries effective the same day in addition x intends to file elections to treat all seven of its domestic all of x's issued and outstanding_stock is and has been owned by esop for over years esop is an organization described in sec_401 and is exempt from tax under sec_501 esop’s exemption from tax under sec_501 is not denied under sec_502 or sec_503 x has only one class of common_stock issued and outstanding each share has identical distribution and liquidation rights esop has the right to vote such shares except on matters on which esop s participants must have the right to vote pursuant to sec_409 esop is administered by x pursuant to plan as plan_administrator x has the discretion to require that any dividend distribution it makes to esop be distributed to the participants of esop in accordance with the number of shares held in the respective participant's account x has exercised this discretion annually and has directed that dividends be passed through to participants in each of the preceding seven years pursuant to sec_404 x has claimed a federal tax deduction for the amount of the dividends_paid to the participants each year x cannot continue this dividend pass-through arrangement after it elects s_corporation treatment because the deduction for applicable_dividends is only available to a subchapter_c_corporation x’s employees have come to expect the cash_flow received from the passthrough dividends each year x's management believes that significant employee morale issues will develop if similar cash flows are not made available to its employees in the future accordingly x proposes to amend plan to provide that its participants may elect once each year to withdraw from esop the portion of cash distributions on x stock paid to esop during an s_corporation year and allocated to participants’ accounts rse cc dom p si br 1-plr-111420-98 that have been designated by the board_of directors of x as eligible for distribution to the participants the in-service distribution arrangement we are expressing no opinion whether this proposed amendment is consistent with sec_401 and sec_4975 and the associated regulations as applicable rulings requested you have requested that we rule as follows the esop and not its participants will be treated as the shareholder of x stock owned by the esop for purposes of the eligibility rules of sec_1361 sec_1361 and sec_1361 and x will not be treated as having more than one class of stock because of esop’s distribution provisions law and analysis sec_1361 a provides that an s_corporation is with respect to a given year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as’a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1362 a small_business_corporation generally may elect to be an s_corporation sec_1361 effective for taxable years beginning after date provides that an organization that is described in sec_401 or sec_501 and exempt from taxation under sec_501 may be an s_corporation shareholder sec_401 generaily defines pension profit-sharing and stock_bonus_plans of employers organized for the exclusive benefit of their employees as qualified trusts if certain requirements are met sec_501 generally provides that any organization described in sec_401 is exempt from taxation under subtitle a of the code unless the exemption is denied under sec_502 or sec_503 sec_1361 was added to the code by section of the small_business job protection act of public law 110_stat_1755 the legislative_history accompanying the provision provides that flor purposes of cc dom p si br 1-plr-11 determining the number of shareholders of an s_corporation a qualified_tax-exempt_shareholder will count as one shareholder see s rep no cong 2d sess sec_1361 generally defines an ineligible_corporation for purposes of sec_1361 as any corporation that is a a financial_institution that uses the reserve_method of accounting for bad_debts b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc sec_1_1361-1 states that except as otherwise provided in sec_1_1361-1 a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical tights to distribution and liquidation proceeds sec_1_1361-1 provides rules determining whether stock confers identical rights liquidation proceeds and is thus not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement conclusion based on the facts submitted and the representations made we conclude as follows the esop and not its participants will be treated as the shareholder of the x stock owned by the esop for purposes of the eligibility rules of sec_1361 b a b b and b c and x will not be treated as having more than one class of stock because of the esop’s distribution provisions cc dom p si br 1-plr-111420-98 except as specifically ruled on above no opinion is expressed or implied concerning the federa tax consequences of the facts described above under any other provisions of the code in particular no opinion is expressed as to whether esop as amended will constitute a qualified_trust under sec_401 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed dianna k miosi dianna k miosi chief branch enclosures
